As filed with the Securities and Exchange Commission on August 26, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2010 Date of reporting period:June 30, 2010 Item 1. Schedules of Investments. Poplar Forest Partners Fund Schedule of Investments at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.3% Administrative and Support Services - 4.1% Robert Half International, Inc. $ Apparel Manufacturing - 4.0% Cintas Corp. Chemical Manufacturing - 6.4% Abbott Laboratories Bristol-Myers Squibb Co. Clothing and Clothing Accessories Stores - 2.1% Ross Stores, Inc. Computer and Electronic Product Manufacturing - 9.3% International Business Machines Corp. Texas Instruments Inc. Tyco Electronics Ltd. (a) Credit Intermediation and Related Activities - 7.1% Bank of America Corp. Citigroup Inc. (b) Food Manufacturing - 1.3% Kraft Foods Inc. - Class A Food Services and Drinking Places - 1.1% DineEquity, Inc. (b) Insurance Carriers and Related Activities - 12.0% Aetna Inc. Axis Capital Holdings Ltd. (a) Lincoln National Corp. Machinery Manufacturing - 4.1% General Electric Co. Merchant Wholesalers, Nondurable Goods - 3.0% SUPERVALU INC. Miscellaneous Manufacturing - 8.1% Baxter International Inc. Medtronic, Inc. Personal and Laundry Services - 2.0% Weight Watchers International, Inc. Petroleum and Coal Products Manufacturing - 2.5% Sunoco, Inc. Printing and Related Support Activities - 8.1% Avery Dennison Corp. R.R. Donnelley & Sons Co. Professional, Scientific, and Technical Services - 4.0% Omnicom Group Inc. Publishing Industries - 11.9% McGraw-Hill Companies, Inc. Microsoft Corp. Oracle Corp. Telecommunications - 3.5% Time Warner Cable Inc. Water Transportation - 2.7% Carnival Corp. (a) TOTAL COMMON STOCKS (Cost $26,852,068) SHORT-TERM INVESTMENTS - 1.5% Fidelity Institutional Money Market Portfolio - Select Class, 0.20% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $370,067) Total Investments in Securities (Cost $27,222,135) - 98.8% Other Assets in Excess of Liabilities - 1.2% NET ASSETS - 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day yield at June 30, 2010. The cost basis of investments for federal tax purposes at June 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) ** Because tax adjustments are calculated annually, the above table does not include tax adjustments. Summary of Fair Value Exposure at June 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2010: Level 1 Level 2 Level 3 Total Equity Accommodation and FoodServices $ $
